Case 0:20-cv-61000-RS Document 13 Entered on FLSD Docket 07/17/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 20-61000-CIV-SMITH

 MARITZA HALES, an individual, on behalf
 of herself and all others similarly situated,

                Plaintiff,

 vs.                                                          CLASS ACTION

 CONCORD SERVICING CORPORATION,
 an Arizona corporation,

                Defendant.
                 _________________________/

                                  NOTICE OF SETTLEMENT

        Plaintiff, Maritza Hales, an individual, by and through her undersigned counsel, hereby

 provides notice to the Court of the settlement of the above-referenced action against the Defendant,

 Concord Servicing Corporation, an Arizona corporation.

                Respectfully submitted this 17th day of July 2020.



                                                              /s/ Robert W. Murphy         __
                                                              ROBERT W. MURPHY, ESQ.
                                                              Florida Bar No.: 717223
                                                              1212 S.E. 2nd Avenue
                                                              Fort Lauderdale, Florida 33316
                                                              Telephone: (954) 763-8660
                                                              Facsimile: (954) 763-8607
                                                              E-Mails: rphyu@aol.com
                                                              rwmurphy@lawfirmmurphy.com
Case 0:20-cv-61000-RS Document 13 Entered on FLSD Docket 07/17/2020 Page 2 of 2



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 17th 2020, I electronically filed the foregoing with the
 Clerk of Court using the CM/ECF system, which automatically sends an electronic notification to
 the following CM/ECF participants:

 Christopher Oprison, Esq.
 chris.oprison@dlapiper.com
 Elan Gershoni, Esq.
 elan.gershoni@dlapiper.com
 DLA Piper LLP (US)
 200 South Biscayne Blvd., Ste. 2500
 Miami, Florida 33131


 Counsel for Defendant


                                                           /s/ Robert W. Murphy
                                                           Attorney




                                               -2-
